DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks pages 6-11, filed June 13, 2022, with respect to the objection of the claims 1-2 and 7-9, the rejection of claims 1-12  under 35 U.S.C. 101 and the rejection of claims 1-3 and 7-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-9 and 11-12 are allowed (renumbered as claims 1-10, respectively).
The following is an examiner’s statement of reasons for allowance: 	
	Regarding claim 1, the prior art fails to anticipate or render obvious wherein each of the plurality of magnetic field norms is a product of: an unnormalized norm of the magnetic field measured by the corresponding magnetic field sensor unit; an inverse of a respective predetermined standard deviation; and a respective tuning factor, in combination with all other limitation as claimed by Applicant.	
	Regarding claim 7, the prior art fails to anticipate or render obvious wherein each of the plurality of magnetic field norms is a product of: an unnormalized norm of the magnetic field measured by the corresponding magnetic field sensor unit; an inverse of a respective predetermined standard deviation; and a respective tuning factor, in combination with all other limitation as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Haverinen in U.S. Patent Publication 2013/0179075 teaches “an apparatus, wherein the apparatus is caused to acquire a location estimate of a positioning device that is to determine its location inside a building, wherein the location estimate is acquired on the basis of an indoor non-magnetic field based location discovery system; access an indoor Earth's magnetic field, EMF, map of plurality of buildings, wherein the indoor EMF map represents at least one of magnitude and direction of the Earth's magnetic field affected by the local structures of a corresponding building” (Abstract).
	Haverinen in U.S. Patent Publication 2015/0260524 teaches “ a mobile apparatus for use in the location estimation and/or tracking system, the mobile apparatus comprising at least one processor and at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the mobile apparatus to: perform Earth's magnetic field, EMF, vector measurements in a building, wherein the EMF vector represents magnitude and direction of the earth's magnetic field affected by the local structures of the building” ([0005]).
 	Yang et al. in U.S. Patent Publication 2016/0084659 teaches “location sensing based at least on magnetic measurements within an environment. In certain aspects, the location sensing contemplates several environment and/or operational conditions of an electronic device that conducts the sensing, including soft iron variations, motion characteristic of the device, and/or the elevation of the device” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865